Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/22 has been entered.
2.   Claims 1-18 are cancelled and Claims 19-30 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 19-21, 24-25 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reece et al. (“Reece”), US 20130332760 and Huang et al. (“Huang”), U.S. Patent Publication No. 2008/0010476.
Regarding Claim 19, Reece teaches a computing device, comprising: 
a memory [para: 0018(“operating system” stored on memory) and Fig-5(1001)]; and 
a processor that executes code stored on the memory to execute an operation system (OS) [OS-1022] and run a plurality of background tasks on the OS [Para: 0018(when “one or more background tasks” are performed on OS) and Fig-5], wherein 
the processor operates according to a plurality of processing power classes that each include a processing power limit (power classes includes normal operation mode, first low power state, second low power state etc.), where a first processing power class of the plurality of processing power classes has the highest processing power limit [Para: 0004(normal operation mode requires highest power than first or second low power state)], 
the processor further executes code stored on the memory to: 
in response to an event trigger, enter an auto power mode that operates the processor according to plurality of processing power classes, including the first processing power class [Para: 0018(“processing logic (e.g., one or more processing units) enters a normal operational mode in response to powering ON of the system by a user”)], 
determine, while in the auto power mode, whether a predetermined background task is running among the plurality of background tasks [Para: 0018(determining one of “installing software tasks, updating indexes of metadata regarding files or items on the system, downloading new email” background tasks are running so that the system can “defers one or more background tasks”)], and 
upon determining that the predetermined background task is running, enter a restricted auto power mode that operates the processor in plurality of processing power classes, excluding the first processing power class [Para: 0016(“causes the system to enter a low power state (e.g., sleep state) for a first time period … to enter a low power state (e.g., dark wake state) with a reduced performance for a second time period and perform at least one of the deferred background tasks” where the system is running in two different low power classes excluding the normal operation mode or first power class)].Reece does not disclose expressly automatically switch processor between plurality of processing power classes while executing OS in interactive state.
In the same field of endeavor (e.g., power control of processor in different power classes), Huang teaches a processor can operate in plurality of processing classes while executing an operating system in interactive state [Para: 0003(“the C state indicative of a CPU power state … C0, C1, C2 C3 … operating system will have the CPU enter one of the four levels” CPU operate in four power levels or classes)]; and 
in response to an event trigger (in response to “command from the operating system”,) automatically switch processor between plurality of processing power classes while executing OS in interactive state [Para: 0017(“issues a control signal to have the CPU 10 enter one of various power levels according to the utilization situations of the CPU”, for example, executing a snooping function “CPU has to leave the non-snooping C3 power level and to enter snooping power level C0, C1 or C2” where “power level C2 would be enough for executing the snooping function” as described in para 0018) and 0021(“CPU 10 forced to enter C2 level from C0 … leave the C2 level and enter the C3 level”)].
Accordingly, one of ordinary skill in the art the time of the invention was filed to have modified Reece’s teachings of execution of in response to an event trigger, enter an auto power mode that operates the processor according to plurality of processing power classes, including the first processing power class with Huang’s teachings of automatically switch processor between plurality of processing power classes while executing OS in interactive state in response to an event trigger for the purpose of achieving “high performance but low power consumption” [Huang, Para: 0002] and to extent battery life for a portable computer or mobile device.
Regarding Claim 20, Reece teaches wherein the plurality of processing power classes include: the first processing power class with the highest processing power limit (normal operation mode); a second processing power class with a second processing power limit that is lower that the highest processing power limit (first low power or sleep state); and a third processing power class with a third processing power limit that is lower that the second processing power limit (second low power or dark wake state), the auto power mode includes the first processing power, the second processing power class, and the third processing power class, and the restricted auto power mode induces the second processing power class and the third processing power class [Para: 0004 (the first and second low power state has lower power than the normal operation because low power states are in ‘reduced or throttled performance” state)].
Regarding Claim 21, Reece teaches wherein the processor enters the restricted auto power mode when: the predetermined background task is to be executed [Para: 0018 (processor enters first or second low power state when “installing software tasks, updating indexes of metadata regarding files or items on the system, downloading new email” background tasks are running)]; or the computing device detects a condition for executing the predetermined background task with a limited throughput of the processor.
Regarding Claim 22, Reece teaches wherein the first processing power class prioritizes utilization of processing power in the processor (in normal operation mode), the third processing power class prioritizes quietness during operation of the processor (in dark wake state), and the second processing power class balances both the processing power in the processor and the quietness during operation of the processor [Para: 0004(in sleep state)].
Regarding Claim 24, Reece teaches wherein the processor enters the restricted auto power mode based on: target task information that identifies the predetermined background task among the plurality of background tasks [Para: 0018 (target tasks such as “installing software tasks, updating indexes of metadata regarding files or items on the system, downloading new email” identifies as background tasks so that the can be deferred for execution as recited in para 0004)], and execution state information that indicates an execution state of the processor [Para: 0004(processor state such as if the system has a reduced performance feature that allows reduced or throttled performance in a non-user state)].
Regarding Claim 25, Reece teaches wherein when a utilization rate of the processor related to the predetermined background task is less than a predetermined threshold value, the processor does not take the utilization rate as a requirement for entering the restricted auto power mode [Para: 0016(background tasks that can be performed at a later time where the background tasks utilization is very low by the OS or less a threshold can be “defers one or more background tasks”)]. 
Regarding Claim 30, Reece teaches wherein the processor defines the second processing power limit and the third processing power limit [para: 0004( as the first low power and second low power defined by their respective power limit)], and when the processor enters the auto power mode or the restricted auto power mode, the processor: determines an upper processing power limit corresponding to the entered mode (assessing higher power state as it operates in normal operation mode); and determines a drive command value for a cooling fan related to cooling of the processor [Para: 0003(“normal operation, temperature of the device may increase, which can cause a cooling fan to turn on to cool off the device”)]. 

4.	Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reece and Huang as applied to claim 19 above (hereinafter, “Reece-Huang”) and further in view of Wyld et al. (“Wyld”), U.S. Patent Application No. 8,028060.
Regarding Claim 23, Reece-Huang teaches all the limitation of claim 23 as described rejecting claim 19   above. Reece-Huang does not disclose expressly wherein the predetermined background task has an execution trigger that occurs when the computing device is in an idle state.
In the same field of endeavor (e.g., processing background tasks in idle mode) Wyld teaches wherein a background task has an execution trigger that occurs when a computing device is in an idle state [col-2 lines: 35-43(“Based upon detecting the idle time, an application running in the client device is automatically signaled that its background task to be executed”)].
Accordingly, one of ordinary skill in the art the time of the invention was filed to have modified Reece-Huang’s teachings of execution of the predetermined background task due to trigger with Wyld’s teachings of a background task has an execution trigger that occurs when a computing device is in an idle state for the purpose of avoiding over heating condition in device due to extra clocking for execution of background in normal operation time.

Allowable Subject Matter
5.	Claims 26-29 are allowed.

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187